PER CURIAM.
Wife, Marilyn R. Sell, appeals from an order awarding temporary support, determining entitlement to temporary attorneys’ fees, and determining the validity of a pre-nuptial agreement between herself and Louis F. Sell. We affirm that portion of the order awarding temporary alimony to the Wife, including the amount of temporary alimony currently to be paid and retroactively as well. We also affirm that portion of the order determining that the Wife is entitled to temporary attorneys’ fees.
We treat the Wife’s appeal from that portion of the order determining the validity of the parties’ pre-nuptial agreement, which is not subject to review under Rule 9.130, as a petition for writ of certiorari and deny the writ on the grounds that irreparable harm cannot be demonstrated *834since validity of the agreement is subject to review at the end of this action.
FLETCHER and WELLS, JJ., concur.